Title: [Diary entry: 23 November 1787]
From: Washington, George
To: 

Friday 23d. Thermometer at 44 in the Morning—52 at Noon and 50 at Night. Wind at No. Wt., but neither cold nor very fresh. Cloudy in the forenoon but clear afterwards. Rid to the Ferry, Frenchs, D. Run and Muddy hole. At the first the plows belonging to the Plantation were at work at frenchs. The other hands were getting Corn in the flat below the hill in No. 1. At Frenchs, the Plows were stopped, in order that the Horses might tred out Oats: all hands employed in this business. At Dogue run, finished cleaning the Oats raised from the Seed sent me by Genl. Spotswood, from an Acre of grd.; 41½ Bushels. The remainder of the Barley, 6¾ bushls. was brot. from this place, which made the whole raised at it 74¼ bushls.—total at all the places 257¼ bushls. 3¼ bushls. of the black Spelt was brot. home from this place also. 4 Plows were at Work. The other hands (after cleang. Oats) were spreadg. Buck Wheat straw and threshing the common Spelts. At Muddy hole, 3 plows were at work; the other hands, belonging to the Plantation, were digging Potatoes, which they finished doing about Noon. These have not been measured, but spread in the Barn that they might get dry and be sorted. Note—The digging of Potatoes has been too long postponed this fall. The proper season to do this work in is, as soon as the top dies & before it becomes so dry as to fall. At so late a Season the earth is wet, clings to the Potatoes; makes them very dirty, & difficult to dry; from whence many are spoiled without much troubles & attention. Note also. It is too late, where there are not Barns, on the floors of which grain can be threshed dry, & with safety, to have Wheat, Oats, or other Crops of this kind remaining in the Straw. Dirt yards, on which they are tred, get damp; & much grain is buried in the earth; to keep them from freezing is not only troublesome,

but difficult; and the freqt. rains which fall at this Season, are not sufficiently counteracted by the Sun to prepare them for use before they are endangered by a repetition of more.